Citation Nr: 9908418	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  95-15 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an increased (compensable) rating for a 
prostate gland condition.



ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel










INTRODUCTION

The veteran had active service from August 1966 to August 
1968.

The appeal arises from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that, in pertinent part, denied the 
veteran's claim for a compensable evaluation for a service-
connected prostate gland condition.  The veteran has appealed 
to the Board of Veterans' Appeals (Board) for favorable 
resolution.

In July 1996, the Board remanded the case for a search for 
additional VA treatment reports.  After the records sought 
were obtained by the RO, denial of a compensable rating was 
continued and the case was returned to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  Manifestations of the veteran's prostate gland condition 
include a history of benign prostatic hypertrophy with mild 
obstructive symptoms, currently asymptomatic. 

3.  Continual urine leakage with a need for wearing absorbent 
materials that must be changed less than 2 times per day has 
not been shown.

4.  Daytime voiding interval between 2 and 3 hours, or 
awakening to void at least 2 times per night, is not shown.

5.  Stricture disease requiring periodic dilatation every 2 
to 3 months is not shown.

6.  A need for long term drug therapy, 1-2 hospitalizations 
per year and/or intermittent intensive management has not 
been shown.




CONCLUSION OF LAW

The criteria for a compensable rating for a prostate gland 
condition are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.115a, 4.115b, Diagnostic Code 
7527 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Factual Background

The veteran's original claims folder appears to have been 
lost or misplaced in 1993 or earlier.  The reconstructed 
claims folder indicates that service-connection is in effect 
for a prostate condition and that it is noncompensably rated 
under Diagnostic Code 7527. 

In August 1994, the RO received a statement from the veteran 
in which he reported a worsening prostate condition.

In September 1994, the RO received a report of VA 
hospitalization during February and March 1994.  The 
hospitalization and treatment were chiefly for mental 
disorders; however, the diagnoses includes a history of 
prostate problems with no mention of any current prostate 
symptoms.

Duplicate service medical records received from the National 
Personnel Records Center (NPRC) in October 1994 indicate that 
prior to active service, the veteran was operated on for a 
scrotal abscess; however, the available service medical 
records are negative for any prostate treatment.

In February 1995, the RO denied an increased (compensable) 
evaluation for a prostate condition.  

In a substantive appeal submitted in May 1995, the veteran 
reported urinary leakage and loss of bladder control with 
urinary tract problems.

A May 1995 VA genito-urinary examination report notes "mild 
obstructive symptoms" without hematuria or dysuria, and no 
pain or incontinence.  The prostate was reported as small and 
smooth.  The diagnosis was mild early benign prostatic 
hypertrophy versus mild chronic prostatitis.  

In a May 1995 rating decision, the RO continued a 
noncompensable rating.

During a December 1995 VA general medical examination, the 
veteran reported occasional dysuria and nocturia but denied 
any gross hematuria.  The report notes a history of a 
prostate condition, but specifically noted only that the 
prostate was currently small and soft without nodularity.  
The relevant diagnosis was history of benign prostatic 
hypertrophy and/or prostatism. 

In July 1996, the Board remanded the case for a search for 
additional treatment reports from Highland Drive VA Medical 
Center in Pittsburgh, Pennsylvania.  

Subsequently, additional VA records were obtained and 
associated with the claims file.  Since that time, treatment 
reports, chiefly for mental disorders and other medical 
problems, have been received by the RO.  These medical 
reports reflect treatment over the recent several years and 
include reports dated as recently as July 1998; however, they 
are largely negative for any relevant prostate treatment.  
The only notable exceptions are a February 1994 report that 
notes a reported swollen prostate gland and problems with 
urine dripping.  A March 1996 report notes that the dosage 
level of a prescribed medication, Cogentin, was decreased 
because of concern for the veteran's asymptomatic 
prostatitis.  A May 1998 report mentions a reported four-year 
history of erectile dysfunction.  


Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1998).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board will address whether a schedular increase is 
warranted, the applicability of other diagnostic codes that 
potentially may be available, and whether the criteria for 
assignment of an extra-schedular evaluation for overall 
disability are met.

The veteran's current prostate gland manifestations include a 
history of benign prostatic hypertrophy, mild obstructive 
symptoms, and reported occasional nocturia and dysuria, 
currently asymptomatic.  His reported symptoms occurred 
during 1994 and 1995; since that time there have been no 
reported symptoms.  The RO has assigned a noncompensable 
evaluation for these symptoms under 38 C.F.R. § 4.115b, 
Diagnostic Code 7527 (1998).  

Under the purview of 38 C.F.R. § 4.115b (1998), Diagnostic 
Code 7527, prostate gland injuries, infections or hypertrophy 
are rated as voiding dysfunction or urinary tract infection, 
whichever is predominant.  According to 38 C.F.R. § 4.115a 
(1998), voiding dysfunction is rated for particular 
conditions such as continual urine leakage, frequency or 
obstructed voiding.  The minimum compensable evaluation for 
continual urine leakage is 20 percent and it is warranted 
when there is a need for wearing absorbent materials which 
must be changed less than 2 times per day.  A 40 percent 
evaluation is warranted when there is a need for wearing 
absorbent materials that must be changed 2 to 4 times per 
day.  A 60 percent evaluation is appropriate when the use of 
an appliance is required or when there is a need for wearing 
absorbent materials which must be changed more than 4 times 
per day.  In this case, the medical evidence does not show 
the continual urine leakage required for a 20 percent rating.  
In arriving at this conclusion, the Board notes that medical 
treatment reports spanning the recent several years scarcely 
mention prostate gland problems, and no symptoms have been 
recorded since 1995.  Moreover, even during the time when the 
veteran reported those symptoms, they did not equal or more 
nearly approximate continual urine leakage requiring 
absorbent materials that must be changed less than two times 
per day.  Therefore, the 20 percent rating cannot be assigned 
for the veteran's prostate gland disorder.  

Voiding dysfunction may also be rated as urinary frequency.  
A 10 percent rating is warranted when the daytime voiding 
interval is between 2 and 3 hours, or there is awakening to 
void 2 times per night.  However, the reported symptoms have 
not included frequency, other than the December 1995 report 
of "occasional" nocturia (nighttime voiding).  This does 
not approximate twice-nightly awakening to void.

Voiding dysfunction may also be rated as obstructed voiding.  
Obstructive symptoms, with or without stricture disease, 
requiring dilatation 1 to 2 times per year, are rated 0 
percent disabling.  A 10 percent rating is warranted where 
there is stricture disease requiring periodic dilatation 
every 2 to 3 months.  The only mention of obstruction in the 
record is the May 1995 report of "mild obstructive 
symptoms."  However, these symptoms have never required 
dilatation, and therefore do not merit a compensable rating.

Rating the veteran's prostate gland condition under the 
criteria for urinary tract infection does not yield a 
compensable rating either.  Under the purview of 38 C.F.R. 
§ 4.115a, a 10 percent rating may be assigned for urinary 
tract infection if the veteran's prostate gland condition 
were to need long term drug therapy, 1-2 hospitalizations 
per year and/or intermittent intensive management.  The 
medical evidence does not show any such needs, either 
recently or in the more remote past.

Although the veteran has reported an erectile dysfunction, 
this is not a rating criterion for prostate gland conditions 
and the erectile dysfunction has not otherwise been shown to 
be medically connected to the veteran's service-connected 
prostate gland condition, such that it should be considered 
in rating the service-connected condition, or should be rated 
separately.  

The above decision is based upon consideration of applicable 
provisions of the rating schedule.  Additionally, however, 
there is no showing that the veteran's prostate gland 
condition reflects so exceptional or so unusual a disability 
picture as to warrant the assignment of a higher evaluation 
on an extra-schedular basis.  In this regard, the Board notes 
that the service-connected disability is not shown to warrant 
frequent periods of hospitalization or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those noted above, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a compensable rating for a prostate gland 
condition is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

 
- 6 -


- 1 -


